Citation Nr: 0407122	
Decision Date: 03/18/04    Archive Date: 03/30/04	

DOCKET NO.  03-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from November 1943 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Detroit, Michigan.  The RO increased the disability 
rating for the veteran's generalized anxiety disorder from 
10 percent to 30 percent disabling, effective July 18, 2002, 
date of claim.  

In April 2003 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO.  A 
transcript of their testimony has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In September 2002 the RO issued a VCAA notice letter to the 
veteran in connection with his current appeal.

Initially, the undersigned notes that the veteran's 
accredited representative, in his March 2004 informal hearing 
presentation, asked for clarification as to the veteran's 
desire for a hearing before a traveling Veterans Law Judge.  
A review of the record reveals that, in his substantive 
appeal dated in February 2003, the veteran indicated that he 
wanted a Board hearing at a local VA office.  However, he 
crossed out the words "before a member, or members, of the 
BVA."  As noted above, the veteran was accorded a hearing 
before a Decision Review Officer at the VARO in Detroit in 
April 2003.  

The representative also referred to a statement from the 
veteran's private physician in September 2002 indicating the 
veteran had been a long-term patient of his for disabilities 
that included post-traumatic stress disorder (PTSD).  No 
further information is provided, such as the degree of 
severity of the PTSD and/or other psychiatric symptomatology 
or the number of times the veteran was seen by the physician.  
In this regard, the Boar notes that the veteran is a 
recipient of a Combat Infantryman's Badge, Purple Heart, and 
Bronze Star.

The representative also asserts that the psychiatric 
examination accorded the veteran by VA in September 2002 
contained little reference to PTSD.  The undersigned notes 
that the record contains the report of a March 2003 mental 
health clinic initial assessment.  At that time, Axis I 
diagnoses were listed as PTSD and a major depressive 
disorder.  The veteran was to be told about the PTSD support 
group and about the geropsychiatric Clinic.  The record does 
not reflect whether he attended the support group or went to 
the geropsychiatric clinic for treatment and/or evaluation.  

The Board also observes that enhanced due process 
requirements are applicable as a result of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Accordingly, in order to accord the veteran every 
consideration, the Board believes that further development 
and clarification is in order thereby warranting REMAND of 
the case to the VBA AMC for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his psychiatric 
symptomatology no matter how diagnosed 
since March 2003.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Detroit VA 
Medical Center.  

Of particular interest are reports of 
treatment of the veteran for PTSD from 
Bruce Eisenberg, M.D., at the Hechtman 
Health Center, 31500 Telegraph, Suite 
100, Bingham Farms, Michigan 48025.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should contact the 
veteran and request that he clarify 
whether he does in fact wish to provide 
oral testimony before a Veterans Law 
Judge (VLJ) at the RO via a video 
conference hearing or before a traveling 
VLJ or at the Board in Washington, DC.  

6.  The VBA AMC should schedule the 
veteran for a VA special psychiatric 
examination including on a fee basis if 
necessary to determine the current nature 
and extent of severity of his service-
connected psychiatric disability rated as 
generalized anxiety disorder but on other 
occasions diagnosed as PTSD, major 
depression, etc.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate on the examination report that 
the claims file was, in fact, made 
available for review in conjunction with 
the examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  

The examiner should identify all of the 
veteran's psychiatric symptomatology in 
order to determine the current level of 
impairment caused by his 
service-connected psychiatric disability.  
If there are other psychiatric disorders 
found, the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, this should be so indicated.  
Following evaluation, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in relation to the veteran's 
impairment.  It is imperative that the 
examiner provide a definition of the 
numerical code assigned under DSM-IV.  

The presence or absence of symptoms 
enumerated in the rating criteria should 
be specifically noted.  If the historical 
diagnosis of generalized anxiety disorder 
is changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner should also express an opinion 
as to the impact of the veteran's 
service-connected psychiatric disability 
on his ability to work, and whether it.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an increased evaluation 
for generalized anxiety disorder.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation, and may result in its 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to CAVC.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

